DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 10, 12, 27 and 29-30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis: “the sorption unit” (claim 1; did Applicant intend to claim “the activated carbon adsorption unit”?).
The balance of the listed claims are rejected since they suffer the same defects as the claims from which they depend.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. 10,675,570 B2) in view of Rabie et al. (U.S. 2004/0007525 A1), hereinafter “Rabie”.

    PNG
    media_image1.png
    377
    590
    media_image1.png
    Greyscale

Wolff teaches a grey water treatment system comprising a collection tank 2; a membrane filter unit 7, 8; an activated carbon sorption unit 14; and a permeate water tank 15 [as in claim 1].  Though Wolff teaches that his apparatus can be used for recycling water from a commercial laundry facility (col. 4, lines 9-15), he specifically states that his embodiments are not limited to such a use (col. 4, line 8).  He additionally states that grey water recycling in a residential premises is a common application thereof (col. 1, lines 15-19).  For these reasons having the collection tank 2 to have an inlet adapted to be connected to a grey water source would have been within ordinary skill.1  

In addition, the total volume of the collection and permeate tanks (sizing) would have been within ordinary skill depending upon the number of bedrooms/occupants of the place of installation which would determine the expected load to be treated and therefore the total volume of the tanks needed [as in claim 1] and for the same reason the volume of each individual tank would have been obvious [as in claims 3-4 and 27].   Also, it has been decided that merely sizing up (or down) is within ordinary skill (MPEP 2144.04 IV). 

Wolff doesn’t specify a chlorination system configured to add chlorine directly to a collection tank but such is taught by Rabie.  Rabie teaches a grey water treatment system comprising a collection tank 20 having immersed membranes 24 thereinchlorination system 68, 67 directly adding chlorine to a collection tank 20 via line 63 [as in claim 1].  

It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the submerged membranes, tank 20 and chlorination system of Rabie in the invention of Wolff, since both references teach ceramic membranes that can clog and need cleaning and because Rabie teaches the benefit of membranes that include a chlorination system that removes solids from the ceramic membranes to slow the long term rate of loss of permeability of the membranes [0048].  In addition, the added chlorine would further perfect the gray water treatment of Wolff—killing pathogens existing on the membranes and also pathogens too small to be filtered.  

Upon modification, the tank 20 having the immersed membranes therein anticipates the collection tank limitation of claim 1 as currently claimed.2

Wolff also teaches a prefilter unit 520 (figure 5) upstream of the collection tank [as in claim 2] and a controller (col. 2, lines 9-13) [as in claim 6].  As for claim 30, the size of the packaged unit would have been within ordinary skill depending upon the environment of use and the expected load.  It also would have been obvious since Wolff teaches preventing a large footprint (col. 1, lines 38-40).   

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolff in view of Rabie, as applied above and in further view of Lee (U.S. 2014/0027360).   As shown in figure 10, Lee teaches a tank for submerging membranes within feed water, wherein the membranes are positioned is a smaller cross-sectional area of the tank.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the smaller cross-sectional tank area of Lee in the collection/membrane tank of the modified Wolff, since Lee teaches the benefit of a supporting area for the membranes so that a frame is not required simplifying installation and reducing costs.  He also teaches the benefit of the feed water being above such that energy consumption for filtration can be reduced [0020].  As for the added limitation of the volume of the collection tank and how much the membrane unit is submerged such is within ordinary skill depending upon the volumetric load of the system.  

Claims 12 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolff as modified by Rabie and in further view of Robb et al. (U.S. 10,214,880 B2), hereinafter “Robb”.  Robb teaches a graywater system including a tank 26 having a level sensor 31 that can be a hydrostatic pressure transducer and a controller calculating the volume (236; figure 9).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the level sensor of Robb in the collection and permeate tanks of the Wolff (modified to have the chlorination system of Rabie) and for the controller of the modified Wolff to communicate with the level sensors and the membrane pump, since Robb teaches the benefit of preventing excessive chlorination cycles and monitoring leaks (col. 10, lines 35-50; col. 4, lines 19-21) and also would to prevent the tanks from overflowing.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolff as modified by Rabie and in further view of Mandt (U.S. 4,019,983).  Mandt teaches a venturi for introducing chlorine into a stream of water.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the venturi of Mandt in the chlorination system of the modified Wolff between a pressurized water delivery pump 32 (Rabie) and the collection tank 20, since the venturi would draw in and mix with the permeate and provide efficient disinfection of wastewater, as taught by Mandt (abstract).

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.  
Applicant argues (page 7) that Wolff doesn’t teach using his apparatus to filter greywater in a single-family residence since it is not intended for such a use because he does not mention a single-family residence but a commercial laundry facility.  However, as pointed out in the action (footnote 1), intended use does not structurally limit the apparatus.  Also, sizing up or down to accommodate an expected volumetric capacity would have been obvious.  Though Wolff teaches the embodiment of figure 1 to have the ability to output about 5000 liters, his invention is not limited thereto.
Applicant argues (page 8) that if Wolff and Rabie were combined, the immersed membranes would not be placed in the collection tank 2 of Wolff.  This is not convincing since upon modification, the tank that the membranes are immersed within anticipates the claimed collection tank and the line thereto is a greyline inlet.  It is also noted that the claimed transitional term “comprises” is open-ended such that other collections tanks (including Wolff’s tank 2) can still be present.
Also, concerning Mandt, the venturi of Mandt placed in line 63 of Rabie (upon modification) would provide the benefit of drawing in and mixing chemical cleaner from tank 68 into permeate flowing from pump 32 to the collection tank 20 for cleaning the filters.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Concerning the limitation of the graywater inlet to be “adapted to be connected to a grey water drain of a single family residence”, such is considered to be an intended use that fails to further structurally modify the claim beyond the having the structure of an inlet—i.e. the claim is not in combination with a single family residence nor a drain.
        2 Concerning the collection tank, Claim 1 requires a communication with the membrane unit, the greywater inlet, and the chlorination system.  Upon modification, the required communications are taught by the tank 20 having the ceramic immersed membranes therein.